t c summary opinion united_states tax_court ron william thompson petitioner v commissioner of internal revenue respondent docket no 19372-16s filed date ron william thompson pro_se jeri l acromite and miles b fuller for respondent summary opinion lauber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursu- 1all statutory references are to the internal_revenue_code code in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar ant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case with respect to petitioner’s federal_income_tax for the internal reve- nue service irs or respondent determined a deficiency of dollar_figure this deficien- cy is attributable to the disallowance of miscellaneous deductions that petitioner claimed on schedule a itemized_deductions finding that he has substantiated the underlying expenses in part we will sustain the deficiency in part background the parties filed a stipulation of facts that is incorporated by this reference petitioner resided in arizona when he timely petitioned this court petitioner is a biologist who was semi-retired during he specializes in the ecology and predatory habits of mountain lions and to a lesser extent jag- uars and pumas in desert areas of mexico new mexico and texas one issue of interest to him is the extent to which these predators prey on livestock as opposed to wild animals such as deer elk and rabbits needless to say this issue is also of concern to ranchers who own livestock in these areas petitioner engages in field research concerning birth rates survival popula- tion density migratory patterns and predatory habits of mountain lions and jag- uars near the u s -mexico border he and his fellow researchers seek to do this in various ways one technique involves installation of stationary cameras that track the animals’ activity at key locations another technique involves catching and sedating the animals then putting radio-collars around their necks by which their activities can be tracked using gps monitoring petitioner has published a number of scholarly articles documenting the results of his research petitioner engaged in his research under the auspices of two universities sul ross state university sul ross in alpine texas and the university of ari- zona in tucson arizona petitioner made numerous trips to mexico texas and new mexico in conducting his research he made these trips to assist in setting up cameras and collaring mountain lions and jaguars meeting with ranchers who had lost livestock visiting ranches to observe killed prey meeting with research- ers in mexico and training graduate students from mexico city petitioner timely filed jointly with his wife form_1040 u s individual in- come tax_return for the tax_year as relevant here he reported wage income of dollar_figure from sul ross and included a schedule c profit or loss from business for an activity described as border study he reported on schedule c gross_receipts of dollar_figure apparently reflecting a contract fee or grant from one of 2petitioner’s wife brenda l thompson did not join the petition seeking redetermination of the deficiency and is not a petitioner in this court the universities that supervised his research the only expenses reported on his schedule c were car and truck expenses of dollar_figure reflecting a mileage allow- ance of dollar_figure5 per mile for big_number business miles driven on a vehicle placed_in_service on date respondent has not questioned the deduction for peti- tioner’s schedule c vehicle expense separately petitioner reported on schedule a miscellaneous expenses of dollar_figure these consisted of dollar_figure of unreimbursed employee business expen- ses including dollar_figure of car and truck expenses dollar_figure of tax preparation fees and dollar_figure of other expenses the other expenses included union and profes- sional dues of dollar_figure equipment expenses of dollar_figure and expenses of dollar_figure some- how related to mountain lions after applying the floor prescribed by sec_67 petitioner claimed a miscellaneous itemized_deduction of dollar_figure in a timely notice_of_deficiency the irs disallowed this deduction in full for lack of substantiation petitioner timely petitioned for redetermination 3petitioner included with hi sec_2013 return a schedule e supplemental in- come and loss reporting a nonpassive loss of dollar_figure attributable to his distribu- tive share of a loss incurred by primero conservation outfitters llc although that entity also had activities in mexico petitioner credibly testified that all of its income and expenses were reported on its form_1065 u s return of partnership income and that none of the expenses at issue here were connected with its activi- ties discussion a governing statutory framework the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erro- neous rule a 290_us_111 petitioner does not contend that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact sec_162 allows the deduction of all the ordinary and necessary ex- penses paid_or_incurred during the taxable_year in carrying on any trade or busi- ness deductions are a matter of legislative grace the taxpayer bears the burden of proving his entitlement to deductions allowed by the code and of substantiating the amounts of expenses underlying claimed deductions sec_6001 503_us_79 sec_1_6001-1 income_tax regs the failure to keep and present accurate records counts heavily against a taxpay- er’s attempted proof rogers v commissioner tcmemo_2014_141 108_tcm_39 sec_274 imposes relatively strict substantiation requirements for de- ductions claimed for among other things listed_property listed_property in- cludes any passenger_automobile sec_280f no deduction is allowed under sec_274 unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating his own statements the amount time and place and business_purpose for each expenditure sec_1_274-5t b and c temporary income_tax regs fed reg date b analysis respondent conceded at trial that petitioner had substantiated payment of dollar_figure for tax preparation fees we find that the balance of the expenses at issue or dollar_figure although reported on schedule a as miscellaneous deductions actually related to petitioner’s schedule c business of researching predator activity along the u s -mexico border we find that he has substantiated these expenses in part car and truck expenses because passenger automobiles constitute listed_property petitioner’s re- ported car and truck expenses are subject_to the heightened substantiation require- ments described above see fernandez v commissioner tcmemo_2011_216 102_tcm_242 to satisfy these requirements the taxpayer generally must keep a contemporaneous mileage log or a similar record such as a diary or 4the mischaracterization of these expenses may be attributable to the fact that petitioner’s longstanding return preparer died while the return was being prepared petitioner explained that a lot of these figures were moved around as a result and that he was not entirely comfortable with which schedule they sup- posedly went on trip sheets that substantiates the extent to which the vehicle was actually used for business rather than personal purposes see 53_tc_269 flake v commissioner tcmemo_2014_76 107_tcm_1399 sec_1_274-5t temporary income_tax regs supra lacking contemporaneous_records the taxpayer must produce other credible evi- dence sufficient to corroborate his own statements concerning business use ibid petitioner reported dollar_figure of vehicle costs as an unreimbursed employee_business_expense we find that no portion of this amount is deductible for two reasons first petitioner maintained no contemporaneous mileage log or similar records of his travel rather he estimated the mileage to three destinations--moc- tezuma mexico las cruces new mexico and alpine texas--and multiplied that mileage by the number of trips he thought he had taken to each destination second and more importantly we find that the mileage deduction petitioner claimed on schedule a duplicates the mileage deduction that he claimed and the irs allowed on schedule c on schedule a he reported vehicle expenses of dollar_figure reflecting big_number business miles driven in a vehicle placed_in_service on date on schedule c he reported vehicle expense of dollar_figure reflect- ing big_number business miles driven in a vehicle placed_in_service on date the trips for which he claimed a mileage_allowance deduction on schedule a moreover were to the same destinations in mexico new mexico and texas that were logical destinations for his schedule c border study activity for these reasons we conclude that petitioner has not substantiated any car and truck ex- penses beyond those the irs has already allowed on schedule c travel_expenses the dollar_figure balance of the expenses petitioner categorized as unreimbursed employee business_expenses chiefly reflected costs incurred during his research- related trips to mexico on which his wife occasionally accompanied him these expenses included the cost of hotels restaurant meals camping equipment food consumed while camping out and jaguar-themed hats for mexican research par- ticipants after a careful review of the record evidence we find that petitioner has substantiated dollar_figure of deductible schedule c expenses in these categories other expenses the dollar_figure balance of the claimed miscellaneous expenses chiefly reflected other costs petitioner incurred during his predator monitoring activity at trial he documented dollar_figure of such expenses for dollar_figure for the purchase of wild- life cameras and dollar_figure for satellite phone rental and service which we find to have been an ordinary_and_necessary_expense in remote desert areas of mexico we find that petitioner is entitled to schedule c deductions for these amounts in sum we find that petitioner has substantiated dollar_figure of miscellaneous ex- penses for tax_return preparation and in addition to the dollar_figure of vehicle costs he originally reported dollar_figure of expenses connected with his schedule c busi- ness namely dollar_figure for travel_expenses in mexico and dollar_figure for satellite phone rental and service and the purchase of research-related wildlife cameras we sus- tain respondent’s disallowance of the remaining miscellaneous itemized deduc- tions to reflect the foregoing decision will be entered under rule 5at trial petitioner produced five invoices for satellite phone expenses that together totaled dollar_figure however one invoice in the amount of dollar_figure was not issued until date petitioner provided no evidence that he paid this invoice in accordingly the expenses reflected on that invoice would be deductible if at all in a subsequent tax_year
